Title: To James Madison from Samuel Smith, 14 March 1807
From: Smith, Samuel
To: Madison, James



Sir
Baltimore March 14 1807

From the British papers and a Philada. federal paper (emanating I presume from Mr. C.) we are at liberty to guess, at what are the principal features of the Treaty.  I will take leave to offer my opinion thereon.  If my guess should be right my observations will apply.  If not, then you will lose your time in reading, and I shall have only amused myself in writing on that which had no existence in fact.
1st.  The East India Trade to be conformably to the former treaty.
This is much more like a Boon now, than when Jay made his Treaty, for since that period, G. B. has possessed herself of all that Country belonging to the Native Princes from whence we might have drawn our supplies of India Goods without her consent.  At present we have only Treguibsen (a Danish port) open to us & there we can only procure the worst goods, those that are rejected by the British Factories.
2d.  The West Indies trade on the same footing of the most favoured Nation, that is, on its present system.  I have ever been of opinion that G. B. would on no condition relinquish her exclusive rights to her Colonial Trade.  Indeed It is not reasonable to expect she will; she defends the colonies at a great expence  The exclusive trade is supposed to compensate for that expenditure.  In time of war we supply her colonies, and G. B. is more than one half her time at War.  On this subject we cannot & ought not to complain until other nations equally powerful throw open their colonies to our commerce.
3d: The drawback system to be changed to wit 2 p Cent on the cost of colonial produce, and one p Cent on all other goods to be retained (of the duty now charged) on exportation, instead of the 3 1/ 2 p Cent on the amount of drawbacks now retained by law.  This is with a view to impose on the commerce of the U. S. charges which will make our expences in time of our peace equal to theirs who may be at War.  This perhaps is an imposition which a powerful Nation ought not to submit to, and would not if they could resist.  But we have not the power of resistance, and if we had, I fear we would not have the will.  A prevailing idea in Congress (especially among southern Gentlemen) was, to take away all drawbacks that thereby the Neutral Trade might be put down and a supposed danger to our Peace resulting therefrom might in that way be avoided.  As a Punds, shillings & pence calculation, It will have its ity for It will add to the revenue without taking much if any thing from the Wealth of individuals  The savings in the premium of insurance will be as much as the loss arising from the difference between the two systems of drawbacks  The loss of immence property captured annually by the British will be avoided which altho paid for by the Insurance Companies is yet that much loss to our national wealth.
4  The Impressment of seamen in our ships forms not a part of the Treaty.  This is to be regretted especially as our Envoys were directed to make that subject a "sine qua non"  But the British would not consent thereto.  Our Envoys then have done what they consider an equivalent & equally binding on the British Government, for if they will not be bound by a formal diplomatic note promising a line of conduct satisfactory to us, is there any probability they would be by a treaty; And if we send back the treaty, will we be less afflicted by their impressments than we should be under the promise made in their note?
5  The note of threat, made under the impression that the French meant by their decree to afflict our trade.  That construction of the Imperial Decree being false, the note becomes a dead letter, & the Treaty again rests on its own merits.  Of that I can only judge from the information given in the public prints and from an opinion given to myself by the President that "take the treaty so far it goes  It might be acceptable"  Under those impressions I cannot but think the President will take on himself a very high responsibility should he send back the treaty without submitting it to the Senate.  What will be the consequence?  Our Envoys will feel themselves insulted.  The treaty will be published.  Men will judge for themselves.  If the provisions of the treaty should please, if the capture of our ships should continue & new principles every day be assumed as pretexts for condemnation until the whole of the Peace & War principle shall be fully embraced, if the impressments should continue or increase, will not complaints arise?  Will they not be loud?  Will not the people feel?  And is it not probable that the sending back the treaty may be attributed to hostility against Mr. Munroe?  May not Mr. Munroe so consider the subject?  May he not think it necessary to defend himself in the public prints?  If he should he will have many Advocates  I take leave to submit those crude Ideas to your consideration and I will flatter myself that the dispatches & information received by Mr. Purviance may be such as will tend to lessen the hostility in the mind of the President against the Instruments.  With the highest Esteem I am Sir Your friend & Servt.

S Smith

